Citation Nr: 1414330	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  12-16 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbosacral spine disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 2000 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied, in pertinent part, the Veteran's requests to reopen previously denied claims of service connection for a bilateral knee disability (which was characterized as separate service connection claims for a right knee disability and for a left knee disability), a lumbosacral spine disability (which was characterized as lower back scoliosis), and for an acquired psychiatric disability (which was characterized as a mental condition, including depressive disorder, schizophreniform disorder, paranoid schizophrenia, and bipolar disorder (also claimed as posttraumatic stress disorder (PTSD) and mood disorder)).  The Veteran disagreed with this decision in March 2012.  He perfected a timely appeal in June 2012.  Having reviewed the record evidence, the Board finds that the issues are characterized more appropriately as stated on the title page of this decision.

The Board notes that the Veteran revoked his former power of attorney in April 2013 and currently is representing himself before VA.

The Board observes that, in a January 2008 rating decision, the RO denied the Veteran's claims of service connection for a bilateral knee disability (which was characterized as separate service connection claims for a right knee disability and for a left knee disability) and for a lumbosacral spine disability (which was characterized as lower back scoliosis).  Although the Veteran timely disagreed with this decision, he did not perfect an appeal.  See 38 U.S.C.A. § 7104 (West 2002).  The Board also observes that, in an April 2010 rating decision, the RO denied the Veteran's claim of service connection for an acquired psychiatric disability (which was characterized as a mental condition, including depressive disorder, schizophreniform disorder, paranoid schizophrenia, and bipolar disorder (also claimed as posttraumatic stress disorder (PTSD) and mood disorder)).  This decision was not appealed and also became final.  Id.  The Veteran also did not submit any statements relevant to these claims (except as noted) within 1 year of the January 2008 and April 2010 rating decisions which would render either of these decisions non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for a bilateral knee disability, a lumbosacral spine disability, and for an acquired psychiatric disability are as stated on the title page.  It appears that the RO essentially reopened the Veteran's previously denied claim of service connection for an acquired psychiatric disability (which it characterized as a service connection claim for schizophrenia) and denied this claim on the merits in a May 2013 Supplemental Statement of the Case.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of entitlement to an apportionment of the Veteran's non-service-connected disability pension benefits in favor of T.L.D., Jr., his minor child, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, VA's Pension Management Center (PMC) in Philadelphia, Pennsylvania).  This apportionment claim was filed by the minor child's custodial parent in June 2013.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the PMC for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a rating decision dated on January 26, 2008, and issued to the Veteran and his then-service representative on January 28, 2008, the RO denied the Veteran's claims of service connection for a bilateral knee disability (which was characterized as separate service connection claims for a right knee disability and for a left knee disability) and for a lumbosacral spine disability (which was characterized as lower back scoliosis); although the Veteran timely disagreed with this decision, no appeal was perfected and it became final.

2.  The evidence received since the January 2008 RO decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claims of service connection for a bilateral knee disability and for a lumbosacral spine disability, and does not relate to unestablished facts necessary to substantiate either of these claims.

3.  In a rating decision dated on April 2, 2010, and issued to the Veteran and his then-service representative on April 5, 2010, the RO denied the Veteran's claim of service connection for an acquired psychiatric disability (which was characterized as a mental condition, including depressive disorder, schizophreniform disorder, paranoid schizophrenia, and bipolar disorder (also claimed as posttraumatic stress disorder (PTSD) and mood disorder)); this decision was not appealed and became final.

4.  The evidence received since the April 2010 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability because it suggests that the Veteran experiences schizophrenia that is attributable to active service.

5.  The record evidence demonstrates that the Veteran's current schizophrenia is not related to active service.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision, which denied the Veteran's claims of service connection for a bilateral knee disability and for a lumbosacral spine disability, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received since the January 2008 RO decision in support of the claims of service connection for a bilateral knee disability and for a lumbosacral spine disability, is not new and material; accordingly, these claims are not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The April 2010 rating decision, which denied the Veteran's claim of service connection for an acquired psychiatric disability, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  Evidence received since the April 2010 RO decision in support of the claim of service connection for an acquired psychiatric disability is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

5.  An acquired psychiatric disability, to include schizophrenia, was not incurred in or aggravated by active service nor may it be so presumed.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters issued in September and November 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The September 2011 letter also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claims of service connection for a bilateral knee disability, a lumbosacral spine disability, and for an acquired psychiatric disability, and noted the evidence needed to substantiate the underlying claims.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additional notice of the five elements of a service-connection claim was provided in the September and November 2011 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board recognizes that, in Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010), the Court held that "[w]hen the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  The Board finds that Hickson is particularly relevant in this case, as the RO declined to reopen the Veteran's claim and did not address it on the merits.  The Court did not require in Hickson, however, that every claim reopened by the Board after the RO has denied reopening must be remanded to the RO in the first instance.  The Board also is aware of the decision in Bernard v. Brown, 4 Vet. App. 384, 393 (1993), in which the Court held that, when the Board addresses a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing and, if not, whether the claimant has been prejudiced thereby.

The Veteran was provided with complete notice of VA's duties to notify and assist him with respect to a service connection claim in September and November 2011.  He also has submitted argument and evidence in support of the underlying service connection claim for an acquired psychiatric disability on the merits.  Because the Veteran has received a full and fair opportunity to participate in the adjudication of his claim, the Board finds that it may adjudicate the merits of the underlying service connection claim without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claims of service connection for a bilateral knee disability, or for a lumbosacral spine disability.  Although the evidence supports reopening the Veteran's claim of service connection for an acquired psychiatric disability, it does not support granting the underlying claim on the merits.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all of the VCAA notice was issued to the Veteran and his-then service representative prior to the February 2012 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  There has been no prejudice to the Veteran and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's Virtual Benefits Management System (VBMS) paperless claims file also has been reviewed and no relevant evidence was located there.  The Veteran's complete Social Security Administration (SSA) records have been obtained and associated with the claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claims of service connection for a bilateral knee disability or for a lumbosacral spine disability, an examination is not required.  Although new and material evidence has been received to reopen the Veteran's claim of service connection for an acquired psychiatric disability, a review of the claims file shows that he failed to report without good cause for VA examination when it was scheduled in May 2013 to determine the nature and etiology of his claimed acquired psychiatric disability.  Thus, another examination is not required.  See 38 C.F.R. § 3.655 (2013).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claims

In January 2008, the RO denied, in pertinent part, the Veteran's claims of service connection for a bilateral knee disability (which was characterized as separate service connection claims for a right knee disability and for a left knee disability) and for a lumbosacral spine disability (which was characterized as lower back scoliosis).  In April 2010, the RO denied, in pertinent part, the Veteran's claim of service connection for an acquired psychiatric disability (which was characterized as a mental condition, including depressive disorder, schizophreniform disorder, paranoid schizophrenia, and bipolar disorder (also claimed as posttraumatic stress disorder (PTSD) and mood disorder)).  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).  The Veteran timely disagreed with the January 2008 rating decision in August 2008; however, after the RO promulgated a Statement of the Case in September 2009, no appeal was perfected; thus, the January 2008 rating decision became final.  The Veteran also did not initiate an appeal of the April 2010 rating decision and it became final.  The Veteran further did not submit any statements relevant to this claim within 1 year of the January 2008 rating decision (except as noted) or within 1 year of the April 2010 rating decision which would render either of these decisions non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claims of service connection for a bilateral knee disability, a lumbosacral spine disability, and for an acquired psychiatric disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claims on a VA Form 21-4138 which was date stamped as received by the RO on July 29, 2011.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2013).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for a bilateral knee disability and for a lumbosacral spine disability, the evidence before VA at the time of the prior final RO decision in January 2008 consisted of the Veteran's service treatment records.  The RO noted that the Veteran's service treatment records showed no complaints of or treatment for a bilateral knee disability at any time during active service.  The RO also noted that the report of bilateral knee pain noted in a medical history dated in June 2003 was not a disability which could be attributed to active service.  With respect to the Veteran's service connection claim for a lumbosacral spine disability, the RO noted that levoscoliosis of 4 degrees and dextroscoliosis of 9 degrees was noted at the Veteran's enlistment physical examination.  His service treatment records otherwise did not indicate any complaints of or treatment for a lumbosacral spine disability during active service.  The RO also noted that mild scoliosis was reported in the Veteran's medical history obtained at his separation physical examination.  The RO concluded that these records and the Veteran's complaints of low back pain did not demonstrate the presence of a lumbosacral spine disability which could be attributable to active service.  Thus, the claims of service connection for a bilateral knee disability and for a lumbosacral spine disability were denied.

With respect to the Veteran's application to reopen a claim of service connection for an acquired psychiatric disability, the evidence before VA at the time of the prior final RO decision in April 2010 consisted of the Veteran's service treatment records, his SSA records, and his VA outpatient treatment records and examination reports.  The RO noted that the Veteran's service treatment records showed no complaints of or treatment for an acquired psychiatric disability during service and the Veteran specifically denied experiencing any anxiety, panic attacks, or nervous trouble at his separation physical examination.  The RO next noted that the Veteran's VA outpatient treatment records showed he had been treated as an outpatient for mental health problems.  These records also demonstrated that the Veteran had been diagnosed as having schizophreniform disorder, paranoid schizophrenia, and bipolar disorder.  They did not indicate, however, that any of these disabilities were related to active service.  The RO next noted that, although the Veteran had a positive PTSD screening, there was no confirmed diagnosis of PTSD which could be attributed to active service or any incident of service, to include a corroborated in-service stressor.  The RO essentially concluded that the Veteran's SSA records showed that he had been diagnosed as having an acquired psychiatric disability but it had not been related to active service.  Thus, the claim of service connection for an acquired psychiatric disability was denied.

The newly received evidence includes lay statements and additional VA and private outpatient treatment records and examination reports.  For example, in a statement date-stamped as received by the RO in August 2008, R.S. stated that, while serving with the Veteran, "I was acutely aware of [his] frequent pain and the constant discomfort he suffered daily, which was directly attributed to his knees and back."

In a May 2008 letter, N.S.T., D.C., stated that he had seen the Veteran initially for complaints of "generalized right sided low back pain and bilateral knee pain."  The Veteran rated his low back pain as 6/10 on a pain scale (with 10/10 being the worst imaginable pain) and reported that it was constant.  Dr. N.S.T.  noted "an overall decreased range of motion in the lumbar spine accompanied with positive orthopedic tests.  Paralumbar muscular spasm is noted.  Tenderness to palpation was noted at the L3-5 spinous processes."  The Veteran's knees "revealed a decrease in flexion with end range pain."  The Veteran also reported "pain with activity.  He also notes knee and low back symptomatology upon awakening in the morning."

On VA outpatient treatment in December 2008, it was noted that the Veteran had reported to establish care with a new primary care physician.  The Veteran's complaints included intermittent bilateral knee pain and low back pain which "gets worse with any sports activities, resolved spontaneously without" medication.  A history of knee and back pain was noted.  The assessment included asymptomatic knee and low back pain which "seems to be chronic intermittent and stable."

In November 2009, the Veteran reported that his bilateral flat feet "might contribute to mild intermittent back pain and knee pain."  A history of knee and back pain was noted.  Physical examination showed he was in no distress.  The assessment included "young Veteran physically well."

A "Mental Impairment Questionnaire" dated in August 2011, signed by M.R., and date-stamped as received by the RO in September 2011 shows that the Veteran was being followed in a VA treatment clinic once per month for psychotic symptoms.  The Veteran was not on any medications and had discontinued his most recent anti-psychotic medication "due to side effects."  Mental status examination of the Veteran showed perceptual disturbances (auditory hallucinations), ideas of reference, thought broadcasting, paranoid ideation, "thinking other people can read his thoughts."  M.R. stated that the Veteran "is easily distracted by auditory hallucinations and feeling as though other people can read his mind.  On the majority of days his excessive paranoia and suspiciousness limits his ability to leave home."  M.R. also stated that the Veteran's "symptoms of psychosis are exacerbated by routine use of cannabis and alcohol."  The Veteran's Global Assessment of Functioning (GAF) score was 31, indicating some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  The Axis I diagnosis was schizophrenia, paranoid type.  

On VA outpatient treatment in March 2012, the Veteran reported "problems concentrating on homework assignments, which he attributes to the schizophrenia, and he is hopeful that medication might help him to focus.  In addition, he remains paranoid, which interferes with his ability to socialize.  He hopes the medication might also help him to 'socialize better.'  When asked about hallucinations, he provided a vague response: 'I have symptoms of schizophrenia, I just figured out how to hide them from other people.'  He denies suicidal or homicidal ideation."  A history of schizophrenia was noted.  Mental status examination of the Veteran showed fair hygiene and eye contact, mild psychomotor restlessness, regular speech, a tangential thought process "at times," reported paranoid ideation interfering with ability to socialize with people, fair insight, and intact judgment.  The VA clinician stated, "He continues to endorse symptoms of psychosis (paranoid ideation, problems with thought process) and currently is willing to start an antipsychotic. Will start a small dose of antipsychotic, as [the Veteran] has had dystonic reactions in past, with plan to gradually titrate."  The Axis I diagnoses included schizophrenia, paranoid type.

In statements on a May 2012 VA Form 21-4138, A.S., M.D., stated that the Veteran had reported exhibiting "some non-specific pro-domal signs while on Active Duty."  The Veteran also reported experiencing "severe loneliness and symptoms of depression" while deployed to Bosnia in 2001-2002.  "He states that due to intense fear of ridicule that he did not seek help at that time but instead started to have intrusive thoughts of going [absent without leave]."  Following his service separation, the Veteran reported that "he isolated himself and his ability to socialize with others started to deteriorate.  Based on his symptoms during this time period, he believes he started to exhibit more attenuated psychotic symptoms within months of discharge such as suspiciousness and loss of social competence."  Dr. A.S. stated that the Veteran "was exhibiting frank signs of psychosis including hallucinations, paranoia, and delusions and required inpatient psychiatric admission" by 2008 according to a review of the Veteran's VA medical records.  "Since that time, [the Veteran's] ability to function occupationally, socially and interpersonally has been significantly impaired."  Dr. A.S. then quoted extensively "from a written account by" the Veteran.

A review of private medical records from a hospital emergency room (ER) dated in November 2011 and date-stamped as received by the RO in August 2012 indicates that the Veteran was involved in a motor vehicle accident in November 2011 and complained that his left knee hurt when he arrived at the ER after this accident.  Physical examination showed his left knee was sore but had no deformity or swelling.  X-rays of the left knee showed no fractures or dislocation and no significant degenerative changes.

In statements on a January 2013 VA Form 21-4138, Dr. A.S. stated: 

[The Veteran's] service in the military directly correlates to his uncurable [sic] disease of schizophrenia.  The triggers of the disease are gradual over time periods.  [The Veteran's] overseas tour was linked to environmental change.  Permanently changing the [Veteran's] mindset and social ability [sic].  Lack of treatment in-service contributed to [the Veteran's] declined mental health.  Due to pressures of the U.S. Army [sic].

The Veteran described "various incidents" during active service "where he was a targeted individual and was unable to exhibit any emotions.  The built up anxiety and anger contributed tremendously to the onset of [the] non-curable disease of schizophrenia.  Research shows that the disease developes [sic] and onset at any given time."  Dr. A.S. concluded that, "After examing [sic] the [Veteran's] life history almost all triggers are service-connected for the non-curable disease of schizophrenia."

With respect to the Veteran's request to reopen the previously denied claims of service connection for a bilateral knee disability and for a lumbosacral spine disability, the Board notes that the evidence which was of record in April 2006 did not indicate that the Veteran experienced any current bilateral knee or lumbosacral spine disability which could be attributed to active service.  Despite the Veteran's assertions, a review of the record evidence submitted since January 2008 does not indicate that either of these disabilities are related to active service.  None of the VA or private clinicians who have seen the Veteran for complaints of bilateral knee or low back (lumbosacral spine) pain since January 2008 have related these complaints to active service.  The Board notes in this regard that the presence of a mere symptom (such as bilateral knee or low back pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The VA clinician specifically found in December 2008 that the Veteran's complaints of bilateral knee and low back pain were asymptomatic and stable.  A different VA clinician found in November 2009 that the Veteran was "physically well."

The Board notes in this regard that there is no competent evidence, other than the Veteran's statements, in the newly submitted evidence which indicates that either his claimed bilateral knee disability or his claimed lumbosacral spine disability may be associated with service.  The Veteran is not competent to testify as to etiology of either of these disabilities as they require medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Nor is such evidence sufficient to reopen the previously denied service connection claims for a bilateral knee disability or for a lumbosacral spine disability.

The Board finds that, although the evidence received since January 2008 is new, in that it has not been submitted previously to agency adjudicators, it is cumulative or redundant of the evidence at the time of the prior decision which did not indicate that the Veteran's complaints of bilateral knee and low back pain were related to active service.  Thus, the Board also finds that the evidence received since the January 2008 rating decision denying the Veteran's service connection claims for a bilateral knee disability and for a lumbosacral spine disability does not relate to unestablished facts necessary to substantiate these claims and does not raise a reasonable possibility of substantiating them.

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously service connection claims for a bilateral knee disability or for a lumbosacral spine disability.  Unlike in Shade, there is no evidence in this case - either previously considered in the January 2008 rating decision or received since that decision became final - which demonstrates that the Veteran's claimed bilateral knee disability or his claimed lumbosacral spine disability is related to active service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claims for a bilateral knee disability or for a lumbosacral spine disability.  In summary, as new and material evidence has not been received, the previously denied claims of service connection for a bilateral knee disability and for a lumbosacral spine disability are not reopened.

With respect to the Veteran's application to reopen a previously denied claim of service connection for an acquired psychiatric disability, the Board notes that the evidence which was of record at the time of the prior final RO decision in April 2010 indicated that this disability was not related to active service.  The newly received evidence suggests that, in fact, the Veteran's current acquired psychiatric disability (diagnosed as schizophrenia by Dr. A.S. in January 2013) may be related to active service.  The Board observes in this regard that, in Shade, 24 Vet. App. at 110, the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since April 2013 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for an acquired psychiatric disability is reopened.  

Having reopened the Veteran's previously denied service connection claim for an acquired psychiatric disability, the Board will proceed to adjudicate this claim on the merits.

Service Connection for an Acquired Psychiatric Disability

The Veteran contends that he incurred an acquired psychiatric disability during active service.  Although his assertions are not a model of clarity, he appears to suggest that in-service stress experienced while on an overseas deployment to Bosnia in 2001-2002 caused or contributed to his current acquired psychiatric disability.

Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  As relevant to the currently appealed claim, schizophrenia is considered a "psychosis" for purposes of adjudicating presumptive service connection claims based on chronic disease.  See 38 C.F.R. § 3.384(f).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because schizophrenia (as a "psychosis") is considered a "chronic" disability under 38 C.F.R. §§ 3.309(a) and 3.384(f), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

In addition to the evidence discussed above, the Veteran's available service treatment records show that, at his enlistment physical examination in June 2000, psychiatric evaluation was normal.  He denied all relevant pre-service medical history.

The Veteran denied being hospitalized for a mental illness in the previous 5 years on an "Individual Health and Wellness Survey" dated in January 2001.  He also denied having an anxiety attack in the previous month or considering suicide within the previous 2 years.  He further denied experiencing repeated or prolonged periods of depression in the previous year.  He stated that worries did not interfere with his daily life and stress had not affected his health in the previous year.  

The Veteran reported that he was in "very good" health on a post-deployment health assessment completed in February 2002 after he had returned from an overseas deployment to Bosnia.  He subsequently reported that he was in "excellent" health on a pre-deployment health assessment completed in November 2002.

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was unit supply specialist.  The Veteran's DD Form 215 shows that he served in Bosnia from September 15, 2001, to March 22, 2002.  He also was awarded the Army Good Conduct Medal, the Armed Forces Expeditionary Medal, and the Global War on Terrorism Medal.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability, to include schizophrenia.  The Veteran contends that he incurred his current acquired psychiatric disability following an overseas deployment to Bosnia in 2001-2002 while on active service.  The record evidence does not support his assertions concerning either in-service incurrence of an acquired psychiatric disability or an etiological relationship between his current acquired psychiatric disability and active service.  The Board notes initially that there is no indication in the Veteran's service treatment records that he complained of or was treated for an acquired psychiatric disability during active service, including while he was deployed in Bosnia or upon his return from this overseas deployment.  The Veteran himself reported that he was in "very good" health on a post-deployment health assessment completed in February 2002 after he had returned from an overseas deployment to Bosnia.  He subsequently reported that he was in "excellent" health on a pre-deployment health assessment completed in November 2002.  There also is no indication that the Veteran complained of or was treated for an acquired psychiatric disability within the first post-service year (i.e., by July 2004).  The Board acknowledges that the lack of contemporaneous medical records documenting complaints of or treatment for an acquired psychiatric disability does not preclude granting service connection for this disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Veteran has not identified or submitted any evidence, to include a medical nexus, which demonstrates that he experienced an acquired psychiatric disability, to include schizophrenia, during active service or within the first post-service year such that service connection is warranted for this disability (as a "psychosis") as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309, 3.384(f).  Thus, the Board finds that service connection for schizophrenia as a chronic disease is not warranted.

The Veteran also is not entitled to service connection for an acquired psychiatric disability, to include schizophrenia, on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  It appears that, following his service separation in July 2003, the Veteran was not diagnosed as having schizophrenia until August 2011, more than 8 years later, when an Axis I diagnosis of schizophrenia, paranoid type, was rendered by M.R.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes in this regard that a review of the Veteran's claims file shows that he failed to report for VA examination when it was scheduled in May 2013 for the purpose of determining the nature and etiology of his acquired psychiatric disability.  The Veteran has not presented good cause for his failure to report for VA examination although the Board acknowledges that the Veteran contacted the RO by telephone later in May 2013 to inform him that he was homeless.  He also provided an updated mailing address for VA to use in contacting him and expressed a preference to be contacted by telephone or electronic mail.  He asserted that it would be "difficult" (but not impossible) for him to receive VA examination notifications by mail although he provided an updated mailing address.  It is not clear from a review of the claims file whether the Veteran's May 2013 VA examination subsequently was rescheduled in light of his telephone contact with the RO.  A review of the Veteran's Virtual VA paperless claims file indicates that he currently lives within the jurisdiction of the RO in Los Angeles, California.  The Veteran also has informed VA in statements dated subsequent to May 2013 that he is homeless, living with relatives, and has provided several different mailing addresses in order for VA to contact him.  

In this regard, the Board notes that the Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   The Court also has held that the Board is not required "to turn up heaven and earth" to find the correct mailing address for a claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Having reviewed the record evidence, the Board finds that the Veteran failed to report for VA examination in May 2013 and has not provided good cause for his failure to report for this examination.

The Board observes that the Veteran relies heavily on an opinion provided by Dr. A.S. in January 2013 as support for his assertion that his current acquired psychiatric disability is related to active service.  A detailed review of this opinion shows that it is not probative on the issue of whether the Veteran's acquired psychiatric disability, to include schizophrenia, is related to active service.  This opinion appears to be based entirely on what the Veteran reported to Dr. A.S. concerning several alleged in-service "incidents" which, in the Veteran's view, caused or contributed to his acquired psychiatric disability (which Dr. A.S. diagnosed as schizophrenia).  The Board also notes that there are several spelling and grammatical errors in this opinion which cast doubt on its probative value.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  In addition to the lack of a factual predicate in the record for the opinion provided by Dr. A.S. in January 2013 (discussed above), it is not clear from a review of this opinion to what extent it is based on "clinical data or other rationale."  In summary, the Board finds that service connection for an acquired psychiatric disability, to include schizophrenia, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of an acquired psychiatric disability have been continuous since he returned from an overseas deployment to Bosnia in 2001-2002 while on active service.  He asserts that he continued to experience symptoms relating to an acquired psychiatric disability (schizophrenia, paranoia) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of an acquired psychiatric disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of an acquired psychiatric disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began after he returned from an overseas deployment to Bosnia, as noted above, in the more contemporaneous medical history he gave at a post-deployment health assessment following his return from his deployment to Bosnia, he denied any history or complaints of symptoms of an acquired psychiatric disability and reported that he was in "very good" health.  He subsequently reported that he was in "excellent" health on a pre-deployment health assessment completed in November 2002.  His in-service history of symptoms in 2002 is more contemporaneous to his service separation in July 2003 so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to an acquired psychiatric disability for several years following active service.  The Board emphasizes the multi-year gap between discharge from active service (2003) and initial reported symptoms related to schizophrenia in August 2011 (an 8-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including low back pain and bilateral knee pain.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to an acquired psychiatric disability.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with a new VA primary care physician after service in December 2008, he did not report the onset of acquired psychiatric symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  His complaints focused instead on bilateral knee and low back pain.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no etiological relationship between an acquired psychiatric disability and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for a bilateral knee disability is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for a lumbosacral spine disability is not reopened.

As new and material evidence has been received, the previously denied claim of service connection for an acquired psychiatric disability is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


